The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuda US Patent Application Publication 2004/0243083 in view of Trennepohl et al. US Patent Application Publication 2011/0203728 in view of.

As to claim 1, Matsuda teaches an absorbent article 20 comprising: a first elastomeric belt 84, a second elastomeric belt 86 (paragraph 0030), and a chassis 38; a first waist region 26, a second waist region 28, and a crotch region 30 (Figure 2); wherein the first and second belts are joined with each other such that a pair of side seams 32 are 
wherein a first end 50 of the chassis overlaps a portion of the first elastomeric belt, and wherein a second end 50 of the chassis overlaps a portion of the second elastomeric belt (Figure 2; paragraph 0025).

Matsuda teaches graphics 46 on the elastomeric belt (Figure 1), but does not teach multiple graphic zones.  Trennepohl teaches an absorbent article 20 comprising at least one elastomeric belt 38 (paragraph 0052, Figure 1).  Trennepohl teaches various configurations for the graphics on the absorbent articles (Figures 1-20).  Figures 1, 2,14A-14C depict an absorbent article having an elastomeric belt and having graphics disposed thereon.  Trennepohl multiple graphic zones for the benefit of providing absorbent article comprising graphics spanning the viewable components including stretchable components to deemphasize seams and give the absorbent article a more underwear-like appearance (Trennepohl paragraphs 0004-0005).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Matsuda with the multiple graphic zones for the benefits taught in Trennepohl. 

In Figures 14A and 14B of Trennepohl, the absorbent article has a main body graphic zone shown in the center of the article (element 10), a first graphic zone shown closer to the waist edge (at element 318), a second graphic zone shown at the side seams (element 258), and a third graphic zone shown beneath the waist edge (element 316), 
As to claim 2, the first graphic zone is disposed at a waist edge and extends circumferentially about the first waist region and the second waist region of the absorbent article (Trennepohl paragraph 0090, Figure 14A). 
As to claim 3, the third graphic zone (Trennepohl (the examiner will denote as C; shown beneath the waist edge -element 316), is disposed between the first graphic zone (the examiner will denote as A; shown closer to the waist edge - element 318) and the second graphic zone (the examiner will denote as B; shown at the side seams - element 258) and extends circumferentially about at least portions of the first waist region and the second waist region of the absorbent article. 
As to claim 4, a longitudinal axis of the absorbent article extends through the first graphic zone A and the third graphic zone C but not the second graphic zone (Trennepohl Figure 14A). As to claim 5, wherein the main body graphic zone 10 is disposed on the main body of 

As to claim 6, the second graphic zone B (see claim 3) and the crotch region graphic zone 30 comprise graphics aligned to create a uniform graphical element (Trennepohl Figures 7A, 7B, 8, 10A, and 14A). The examiner understands the term ‘uniform graphic’ to mean uniform in shape, style, size, or location as broadly as claimed.As to claim 7. The absorbent article of claim 6, wherein the crotch region graphic zone 30 does not comprise graphics substantially underlying the first or second elastomeric belts (Trennepohl Figures 2 and 6). As to claim 8, wherein the transition between the second graphic zone B (see claim 3) and the crotch region graphic zone 30  extends from the side seam to the leg opening forming a uniform graphical element around the leg opening (Trennepohl Figures 7A, 7B, 8, 10A, 14A). 
As to claim 9, wherein a first nonwoven layer 92 of the first elastomeric belt is folded to form a first waist edge 108 (Figure 5; paragraph 0031) and wherein the first nonwoven layer 92 overlaps, and thus sandwiches, a portion of the chassis – at waist edge 52 between the first nonwoven layer 92 (Figure 5; paragraph 0031). As to claim 10, a second nonwoven layer 92 of the second elastomeric belt 86 is folded 
As to claim 17, the graphics in the back waist region indicates a back of the article (Trennepohl paragraphs 0081 and 0082). As to claim 19, graphics of the first, second, and third graphic zones are externally visible (Trennepohl paragraph 0004). As to claim 20, see the rejection of claim 1 supra.  Additionally the second graphic zone B (see claim 3) and the crotch region graphic zone 30 comprise graphics aligned to create a uniform graphical element (Trennepohl Figures 7A, 7B, 8, 10A, and 14A). .  The examiner understands the term ‘uniform graphic’ to mean uniform in shape, style, size, or location as broadly as claimed.  The transition between the second graphic zone B (see claim 3) and the crotch region graphic zone 30  extends from the side seam to the leg opening forming a uniform graphical element around the leg opening (Trennepohl Figures 7A, 7B, 8, 10A, 14A). 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9339421. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.

	
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10166155. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781